COURT OF APPEALS EIGHTH
                                DISTRICT OF TEXAS EL PASO,
                                          TEXAS

 SHOLOMO DAVID,                                  §               No. 08-18-00059-CR

                                 Appellant,      §                 Appeal from the

 v.                                              §           41st Judicial District Court

 THE STATE OF TEXAS,                             §             of El Paso County, Texas

                                Appellee.        §              (TC# 20160D05398)


                                            ORDER

       The Court has received and filed notice that Appellant died on May 25, 2022. It is therefore

ORDERED that the opinion and judgment issued on July 29, 2022 are hereby withdrawn. Because

the appeal was perfected before Appellant’s death, and we have not yet issued a mandate, it is

ORDERED that the appeal is permanently abated. See TEX.R.APP.P.7.1(a)(2).

       IT IS SO ORDERED THIS 29THE DAY OF NOVEMBER, 2022.


                                              YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox and Alley, JJ.